OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
*883The lower courts did not abuse their discretion in denying plaintiffs motion to file a late notice of claim. Under General Municipal Law § 50-e (5), the trial court has discretion to extend the time to serve a late notice of claim in a proper case, and the statute permits the court to consider, among all other relevant facts and circumstances, whether the municipality had actual knowledge of the facts constituting the claim within the 90-day statutory period.
The trial court considered and appropriately rejected plaintiffs purely speculative contention that the City had actual notice of the accident. Plaintiff failed to sustain his burden of establishing that the City acquired knowledge of the accident within a reasonable time, conclusorily alleging the existence of an accident report and offering no reliable basis to support his claim that the accident was reported to the City building inspectors who were assigned to the work site.
Plaintiffs other contentions are without merit.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.